STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
June 5, 2008, by and between MARK TRIMBLE (“Trimble”), JOHN PEPER (“Peper”, and
together with Trimble, the “Sellers”), INTELLIHOME, INC., a Texas corporation
(the “Issuer”), and the purchasers whose names appear on the signature page
hereof (the “Purchasers”).


WHEREAS, Trimble is the record and beneficial owner of 11,559,049 shares of the
issued and outstanding Common Stock (the “Trimble Shares”) of the Issuer;


WHEREAS, Peper is the record and beneficial owner of 3,694,298 shares of the
issued and outstanding Common Stock (the “Peper Shares” and, collectively with
the Trimble Shares, the “Stock”) of the Issuer;


WHEREAS, the Purchasers are party to a Note Purchase Agreement, dated of even
date herewith (the “Funding Agreement”), with the Issuer pursuant to which the
Purchasers have agreed to purchase, and the Issuer has agreed to sell, 8%
Convertible Promissory Notes (the “Investor Notes”);


WHEREAS, as a condition of entering into the Funding Agreement, the Purchasers
required that the Sellers enter into this Agreement whereby the Sellers agree to
(i) terminate their existing employment agreements with the Issuer, and (ii)
release the Company from any and all obligations owing to each of them, other
than obligations reflected on the books and records of the Company and included
in Settled Debt under the Funding Agreement;


WHEREAS, the Sellers are willing to sell to the Purchasers the Stock on the
terms set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties hereto agree as follows:


1. Purchase and Sale of Stock; Depository. Subject to the terms and conditions
herein stated, Sellers agree to sell, assign, transfer and deliver to the
Purchasers, and the Purchasers agree to purchase from the Sellers, the Stock.
The Sellers agree to deliver to Michael Sanders (the “Depository Agent”),
counsel to the Issuer, not later than five (5) days after the date hereof,
certificate(s) evidencing the Stock duly endorsed in blank, or accompanied by
stock powers duly executed in blank. The Depository Agent shall hold the Stock
until the earlier of (a) satisfaction of the obligations of the Purchasers under
this Agreement and under Section 2 of the Funding Agreement (as evidenced by a
written acknowledgement signed on behalf of the Issuer and the Purchasers (such
written acknowledgement being referred to as the “Compliance Acknowledgement”)),
or (b) the last day of the Initial Funding Period, or the Extended Funding
Period, if applicable (the “Depository Period”); at which time the Stock shall
be released (y) to the Purchasers (allocated as provided for on the signature
page hereof) if the Depository Agent has received a duly executed Compliance
Acknowledgement or (z) to the Sellers if the Depository Agent has not received a
duly executed Compliance Acknowledgement; provided, however, that should the
Excess Funding Obligation be satisfied through the assumption of Installment
Debt or the delivery of convertible promissory notes, as permitted under Section
2(b)(iv)(b), (c) and/or (d) of the Funding Agreement, the Company shall notify
the Depository Agent of such in writing and the Stock shall continue to be held
in escrow until the earlier of (X) June 30, 2009 or (Y) the payment of all
Installment Debt and all Settled Debt owed to Trimble and Peper (together, the
“Share Release Amount”), as reflected in written notice of the same executed by
Trimble or Peper, as appropriate, at which time the Stock shall be released to
the Purchasers if the Share Release Amount has been satisfied or returned to
Trimble and Peper if the Share Release Amount has not been received.
 

--------------------------------------------------------------------------------




2. Consideration. As consideration for the sale, assignment and transfer of the
Stock, the Purchasers agree to:


(a) pay to each of the Sellers, in cash, upon delivery of the Stock to the
Depository Agent in accordance with Section 1, the sum of $1; and


(b) fully and unconditionally guarantee payment of the Trimble Note and the
Peper Note.


3. Additional Agreements of the Sellers. The Sellers agree to grant to the
Purchasers an irrevocable proxy whereby the Purchasers shall have the sole and
exclusive right to vote the Stock during the Depository Period.


4.  Representations and Warranties.


(a)  Each of the Sellers represents and warrants to the Purchasers (on its own
behalf and not on behalf of the other Seller) as follows:


(i) Ownership of Stock. The Seller is the lawful record and beneficial owner of
the Stock to be sold to the Purchasers or their designees, which shall be free
and clear of all liens, encumbrances, restrictions and claims of every kind and
character. The delivery to the Purchasers of the Stock pursuant to the
provisions of this Agreement will transfer to the Purchasers valid title
thereto, free and clear of any and all encumbrances and free and clear of any
and all of the terms and conditions of any pledge agreements and shall vest in
the Purchasers the sole voting and economic rights to the Stock.


(ii) Authority. The Seller has all requisite power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and thereby. The Seller has duly and validly executed and delivered this
Agreement and, assuming the due authorization, execution and delivery of this
Agreement by the parties hereto and thereto other than the Seller, this
Agreement constitutes the legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and general
equitable principles.
 
2

--------------------------------------------------------------------------------




(iii) No Conflicts. The execution and delivery by the Seller of this Agreement
and the consummation of the transactions contemplated hereby, do not and will
not, by the lapse of time, the giving of notice or otherwise: (A) constitute a
breach of any provision contained in, or a default under, any governmental
approval, any writ, injunction, order, judgment or decree of any governmental
authority or any contract to which the Seller is a party or by which the Seller
or any of its assets and properties are bound or affected; or (B) result in or
require the creation of any lien upon the Stock or, except as otherwise provided
in this Agreement, any of the assets and properties of the Seller.


(b) Each Purchaser represents and warrants (on its own behalf but not on behalf
of any other Purchaser) to the Seller as follows:


(i) Authority. The Purchaser has all requisite power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby and thereby. The Purchaser has duly and validly executed and delivered
this Agreement and, assuming the due authorization, execution and delivery of
this Agreement by the parties hereto and thereto other than the Purchaser, this
Agreement constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and general
equitable principles.


(ii) No Conflicts. The execution and delivery by the Purchaser of this Agreement
and the consummation of the transactions contemplated hereby, do not and will
not, by the lapse of time, the giving of notice or otherwise: (A) constitute a
breach of any provision contained in, or a default under, any governmental
approval, any writ, injunction, order, judgment or decree of any governmental
authority or any contract to which the Purchaser is a party or by which the
Purchaser or any of its assets and properties are bound or affected; or (B)
result in or require the creation of any lien upon the Stock or, except as
otherwise provided in this Agreement, any of the assets and properties of the
Purchaser.


5. Conditions to Closing. The obligation of the Purchasers to purchase, and the
Sellers to sell, the Stock is conditioned upon the satisfaction or waiver, at or
prior to the consummation of the sale, of the following conditions:


(a) Truth of Representations and Warranties. The representations and warranties
of the other party contained in this Agreement shall have been true and correct
as of the date of this Agreement and shall be true and correct in all material
respects as of the consummation of the purchase and sale.


(b) Performance of Agreements. Each and all of the agreements of the other party
to be performed at or prior to the dates set forth herein pursuant to the terms
hereof shall have been duly performed in all material respects.


(c) No Injunction. No court or other government body or public authority shall
have issued an order that shall then be in effect restraining or prohibiting the
completion of the transactions contemplated hereby.
 
3

--------------------------------------------------------------------------------




(d) No Litigation. There shall not be any action, suit or proceeding pending or
threatened that seeks to make the consummation of the transactions contemplated
hereby illegal or otherwise restrict or prohibit consummation thereof.


6. Indemnification.


(a) Seller Indemnities. Each of the Sellers hereby agrees to indemnify and hold
harmless each of the Purchasers and their affiliates from and against any and
all damages, claims, losses or expenses (including reasonable attorneys’ fees
and expenses) (“Damages”) actually suffered or paid by the Purchasers or their
affiliates as a result of the breach of any representation or warranty made by
that Seller in this Agreement. To the extent that the Seller’s undertakings set
forth in this Section 6(a) may be unenforceable, the applicable Seller shall
contribute the maximum amount that it is permitted to contribute under
applicable law to the payment and satisfaction of all Damages incurred by the
parties entitled to indemnification hereunder.


(b) Purchaser Indemnities. The Purchasers hereby agree to indemnify and hold
harmless each of the Sellers and their affiliates from and against any and all
Damages actually suffered or paid by the Sellers or their affiliates as a result
of the breach of any representation or warranty made by the Purchasers in this
Agreement. To the extent that the Purchaser’s undertakings set forth in this
Section 6(b) may be unenforceable, the Purchasers shall contribute the maximum
amount that they are permitted to contribute under applicable law to the payment
and satisfaction of all Damages incurred by the parties entitled to
indemnification hereunder.


(c) Procedures. The party seeking indemnification under this Section 6 (an
“Indemnified Party”) shall give each party from whom indemnification is being
sought (each, an “Indemnifying Party”) notice of any matter for which such
Indemnified Party is seeking indemnification, stating the amount of the Damages,
if known, and method of computation thereof, and containing a reference to the
provisions of this Agreement in respect of which such right of indemnification
is claimed or arises. The obligations of an Indemnifying Party under this
Section 6 with respect to Damages arising from any claims of any third party
which are subject to the indemnification provided for in this Section 6
collectively, (“Third Party Claims”) shall be governed by and contingent upon
the following additional terms and conditions: if an Indemnified Party shall
receive initial notice of any Third Party Claim, the Indemnified Party shall
give the Indemnifying Party notice of such Third Party Claim within such time
frame as is necessary to allow for a timely response and in any event within 30
days of the receipt by the Indemnified Party of such notice; provided, however,
that the failure to provide such timely notice shall not release the
Indemnifying Party from any of its obligations under this Section 6 except to
the extent the Indemnifying Party is materially prejudiced by such failure. The
Indemnifying Party shall be entitled to assume and control the defense of such
Third Party Claim at its expense and through counsel of its choice if it gives
notice of its intention to do so to the Indemnified Party within 30 days of the
receipt of such notice from the Indemnified Party; provided, however, that if
there exists or is reasonably likely to exist a conflict of interest that would
make it inappropriate in the judgment of the Indemnified Party (upon advice of
counsel) for the same counsel to represent both the Indemnified Party and the
Indemnifying Party, then the Indemnified Party shall be entitled to retain its
own counsel, at the expense of the Indemnifying Party, provided that the
Indemnified Party and such counsel shall contest such Third Party Claims in good
faith. In the event the Indemnifying Party exercises the right to undertake any
such defense against any such Third Party Claim as provided above, the
Indemnified Party shall cooperate with the Indemnifying Party in such defense
and make available to the Indemnifying Party, at the Indemnifying Party's
expense, all witnesses, pertinent records, materials and information in the
Indemnified Party’s possession or under the Indemnified Party’s control relating
thereto as is reasonably required by the Indemnifying Party. Similarly, in the
event the Indemnified Party is, directly or indirectly, conducting the defense
against any such Third Party Claim, the Indemnifying Party shall cooperate with
the Indemnified Party in such defense and make available to the Indemnified
Party, at the Indemnifying Party’s expense, all such witnesses, records,
materials and information in the Indemnifying Party’s possession or under the
Indemnifying Party’s control relating thereto as is reasonably required by the
Indemnified Party. The Indemnifying Party shall not, without the written consent
of the Indemnified Party, (i) settle or compromise any Third Party Claim or
consent to the entry of any judgment which does not include as an unconditional
term thereof the delivery by the claimant or plaintiff to the Indemnified Party
of a written release from all liability in respect of such Third Party Claim or
(ii) settle or compromise any Third Party Claim in any manner that may adversely
affect the Indemnified Party. Finally, no Third Party Claim which is being
defended in good faith by the Indemnifying Party or which is being defended by
the Indemnified Party as provided above in this Section 6(b) shall be settled by
the Indemnified Party without the written consent of the Indemnifying Party.
 
4

--------------------------------------------------------------------------------




7. Miscellaneous.


(a) Expenses. The parties hereto shall pay all of their own expenses relating to
the transactions contemplated by this Agreement, including, without limitation,
the fees and expenses of their respective counsel, financial advisors and
accountants.


(b) Captions. The section numbers and captions used herein are for reference
purposes only, and shall not in any way affect the meaning or interpretation of
this Agreement.


(c) Notices. Any notice or other communications required or permitted hereunder
shall be sufficiently given if delivered in person or sent by telecopy or by
registered or certified mail, postage prepaid, addressed, if to any of the
Purchasers or to the Sellers at the addresses set forth on the signature page
hereof, or such other address or number as shall be furnished in writing by any
such party, and such notice or communication shall be deemed to have been given
as of the date so delivered, sent by telecopy or mailed.


(d) Parties in Interest. This Agreement may not be transferred, assigned,
pledged or hypothecated by any party hereto, other than by operation of law.
 
5

--------------------------------------------------------------------------------




(e) Counterparts. This Agreement may be executed in two or more counterparts,
all of which taken together shall constitute one instrument.


(f) Entire Agreement. This Agreement, together with the Funding Agreement,
contains the entire understanding of the parties hereto with respect to the
subject matter contained herein. This Agreement supersedes all prior agreements
and understandings between the parties with respect to such subject matter.


(g) Jurisdiction and Venue. Each of the parties hereby: (a) irrevocably submits
to the non-exclusive personal jurisdiction of any state or federal court sitting
in Harris County, Texas, over any claim arising out of or relating to this
Agreement and irrevocably agrees that all such claims may be heard and
determined in such court; and (b) irrevocably waives, to the fullest extent
permitted by applicable law, any objection it may now or hereafter have to the
laying of venue in any proceeding brought in a state or federal court sitting in
Harris County, Texas, and any claim that any such proceeding brought in a state
or federal court sitting in Harris County, Texas, has been brought in an
inconvenient forum.


IN WITNESS WHEREOF, each of the parties have caused this Agreement to be
executed by themselves or by their respective officers thereunto duly
authorized, all as of the day and year first above written.


SELLERS:
/s/ Mark Trimble
 
Mark Trimble
   
Address:
_________________________
   
_________________________
       
/s/ John Peper
   
John Peper
   
Address:
_________________________
   
_________________________

 
ISSUER:
INTELLIHOME, INC.
       
By:
/s/ Mark Trimble
   
Mark Trimble
   
President
   
5150 Franz Rd., Suite 100
   
Katy, Texas 77493

 
6

--------------------------------------------------------------------------------




PURCHASERS:
STARR CONSULTING, INC.
       
By:
/s/ Daniel Starczewski
 
Name: 
Daniel Starczewski
 
Title:
President
 
Stock Purchased:
 
Address: 932 Burke St.
   
Winston Salem, NC 27101
       
POWER NETWORK, INC.
       
By:
/s/ Joe V. Overcash
 
Name:
Joe V. Overcash
 
Title:
President
 
Stock Purchased:
 
Address: 1020 Brookstown Ave., Ste. 30
   
Winston Salem, NC 27101
       
BAF CONSULTING, INC.
       
By:
/s/ Barbara Morelli
 
Name:
Barbara Morelli
 
Title:
President
 
Stock Purchased:
 
Address: 932 Burke St.
   
Winston Salem, NC 27101
       
NEW AGE SPORTS, INC.
       
By:
/s/ Ashley Martinez
 
Name:
Ashley Martinez
 
Title:
President
 
Stock Purchased:
 
Address: 1020 Brookstown Ave., Ste. 30
   
Winston Salem, NC 27101
       
PROJECT DEVELOPMENT, INC.
       
By:
/s/ Daniel Motsinger
 
Name:
Daniel Motsinger
 
Title:
President
 
Stock Purchased:
 
Address: 932 Burke St.
   
Winston Salem, NC 27101

 
7

--------------------------------------------------------------------------------


 

 
SEVILLE CONSULTING, INC.
     
By:
/s/ Kelli M. Myers
 
Name: 
Kelli M. Myers
 
Title:
President
 
Stock Purchased:
 
Address: 1020 Brookstown Ave., Ste. 30
   
Winston Salem, NC 27101
       
MBA INVESTORS
       
By:
/s/ Thomas Pierson
 
Name:
Thomas Pierson
 
Title:
President
 
Stock Purchased:
 
Address: 8050 W. University Dr. #202
   
Tamarac, FL 33321
       
YT2K, INC.
       
By:
/s/ Richard Muller
 
Name:
Richard Muller
 
Title:
President
 
Stock Purchased:
 
Address: 8050 W. University Dr. #202
   
Tamarac, FL 33321
       
ACTIVE STEALTH, LLC
       
By:
/s/ Richard Muller
 
Name:
Richard Muller
 
Title:
Manager
 
Stock Purchased:
 
Address: 8050 W. University Dr. #202
   
Tamarac, FL 33321



8

--------------------------------------------------------------------------------

